DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-10, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (2018/0058238). 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

With regard to claim 1, Wong discloses a hydrostatic advanced low leakage seal (318 as seen in Fig. 3. Additionally examiner notes that the terms “advanced” and “low leakage” are interpreted such that any seal that is advanced in some way over another seal and is lower leakage that some other seal would read on the claimed invention (i.e. otherwise the metes and bounds of such terms would be rejected as indefinite)) configured to be disposed between relatively rotatable components (206 and 212 as seen in Fig. 2A), the seal comprising: a base (272); a shoe (336) extending circumferentially (as seen in Fig. 1); a first beam (330a or 330b) 

With regard to claim 4, Wong discloses that the first beam and the second beam are radially spaced from each other (as seen in Fig. 3), the second beam being located radially closer to the shoe than the first beam is to the shoe (as seen in Fig. 3 when 330b is the second beam).

With regard to claim 5, Wong discloses that the first beam and the second beam are radially spaced from each other (as seen in Fig. 3), the second beam being located radially further to the shoe than the first beam is to the shoe (as seen in Fig. 3 when 330a is the second beam).

With regard to claim 6, Wong discloses that the plurality of beams are oriented substantially parallel to each other (as seen in Fig. 3).

claim 7, Wong discloses that at least one of the first beam and the second beam has a beam length that is substantially equal to or greater than a circumferential pitch of the shoe (as seen in Fig. 3 as 330b is considered substantially equal).

With regard to claim 8, Wong discloses a seal assembly (including 318) disposed in a gas turbine engine (as seen in Fig. 1 and described in the abstract, etc.), the seal assembly comprising: a first component (206 or 212); a second component (212 or 206 respectively), the first component and the second component relatively rotatable components (as seen in Fig. 1, 2A, etc. and described in the abstract, etc.); and a hydrostatic advanced low leakage seal (318 as seen in Fig. 3. Additionally examiner notes that the terms “advanced” and “low leakage” are interpreted such that any seal that is advanced in some way over another seal and is lower leakage that some other seal would read on the claimed invention (i.e. otherwise the metes and bounds of such terms would be rejected as indefinite)) disposed between the first component and the second component (as seen in Fig. 2A with Fig. 3), the seal comprising: a base (272); a shoe (336) extending circumferentially (as seen in Fig. 3); a first beam (330a or 330b) operatively coupling the shoe to the base (as seen in Fig. 3), the first beam having a first thickness (as seen in Fig. 3 it has several thicknesses); and a second beam (330b or 330a respectively) operatively coupling the shoe to the base (as seen in Fig. 3), the second beam having at least a portion thereof with a second thickness (as seen in Fig. 3 it has plural sections each with a thickness) that is less than the first thickness (as seen in Fig. 3 when the first thickness is at one of the ends of the beam and is thus thicker than a second thickness in the middle of the second beam), the first beam and the second beam extending past an end of the shoe (as seen in Fig. 3), wherein the first beam and the second beam are each joined to each other via an end segment (as seen in Fig. 3 a 

With regard to claim 9, Wong discloses that the first component is a stator and the second component is a rotor (as seen in Fig. 2A, described in paragraphs 0009, etc.).

With regard to claim 10, Wong discloses that the seal is operatively coupled to the stator (as seen in Fig. 2A with Fig. 3).

With regard to claim 14, Wong discloses that the first beam and the second beam are radially spaced from each other (as seen in Fig. 3), the second beam being located radially closer to the shoe than the first beam is to the shoe (as seen in Fig. 3 when 330b is the second beam).

With regard to claim 15, Wong discloses that the first beam and the second beam are radially spaced from each other (as seen in Fig. 3), the second beam being located radially further to the shoe than the first beam is to the shoe (as seen in Fig. 3 when 330a is the second beam).

With regard to claim 16, Wong discloses that the plurality of beams are oriented substantially parallel to each other (as seen in Fig. 3).

claim 17, Wong discloses that at least one of the first beam and the second beam has a beam length that is substantially equal to or greater than a circumferential pitch of the shoe (as seen in Fig. 3 as 330b is considered substantially equal).

Allowable Subject Matter
Claims 2, 3, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18-21 are allowed.

Response to Arguments
Applicant's arguments filed 16 August 2021 have been fully considered but they are not persuasive. Applicant’s main argument is that the Wong reference cannot be considered prior art in view of the statement that it was commonly owned at the time of filing of the instant application, this argument is persuasive in view of the 35 USC 102(a)(2) rejection, but such a statement does not overcome the 35 USC 102(a)(1) rejection of the same claims by the Wong reference.  If the conditions of 35 USC 102(b)(1) (A) or (B) are met, it may be possible for Applicant to file an affidavit or declaration under 37 CFR 1.130. Otherwise Examiner would recommend incorporating the subject matter of claim 2 into claim 1 and claim 12 into claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675